Citation Nr: 0809902	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

In March 2006, the Board issued a decision which denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  Thereafter, he appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2007, the Court remanded the matter for 
further adjudication consistent with a June 2007 Joint 
Motion.  The March 2006 decision with regard to the issue of 
entitlement to service connection for tinnitus was 
subsequently vacated by the Board in September 2007 and 
remanded for additional development.


FINDING OF FACT

The evidence of record shows that the veteran's tinnitus is 
related to military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for tinnitus as the 
Board is taking action favorable to the veteran by granting 
service connection for this disorder.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints or diagnoses of tinnitus.

After separation from military service, the veteran submitted 
a March 2003 Application for Compensation in which he 
reported that his tinnitus began in October 1973.

A September 2003 VA audiological examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran complained of intermittent, bilateral tinnitus which 
began in 1998.  The veteran stated that he served as a jet 
engine mechanic in the Air Force for 4 years during which 
"double hearing protection was worn 100% of the time."  The 
veteran denied any post-service noise exposure.  The veteran 
attributed his tinnitus to his period of military service.  
The examiner opined that

[d]espite the veteran's claim that his 
tinnitus is related to military service, 
due to the delay of onset of symptoms 
until 1998 and no evidence in the service 
medical records to support a tinnitus 
claim, it is my opinion that it is not at 
least as likely as not that tinnitus is 
related to military service.

In a February 2004 notice of disagreement, the veteran stated 
that he had obtained a copy of the September 2003 VA 
audiological examination report.  He stated

I noticed in [the] report that [the 
examiner] noted that I had reported the 
onset of hearing loss only about five 
years ago.  I do not remember ever having 
made such a statement. . . . With regard 
to the claim for tinnitus (ringing in the 
ears), I have had this condition ever 
since service even with utilizing ear 
plugs with muff type of hearing 
protection.  Again, [the examiner] 
presented a statement in which she 
reported my having claimed onset about 
five years ago in 1998.  I do not 
remember ever having specified a date of 
onset.  The tinnitus has been a problem 
ever since my active duty.

In a July 2004 VA addendum to the September 2003 VA 
audiological examination report, the examiner stated that 
"[d]uring the original case history session from September 
2003, the veteran reported noticeable onset of hearing loss 
and tinnitus symptoms to be around 1998 (it is noted that the 
veteran now disagrees with these statements).  However, the 
veteran's original statements must be conceded as most 
accurate and most credible."  The examiner then provided an 
opinion that stated that the veteran's tinnitus was not at 
least as likely as not related to military service, with the 
reported onset date of 1998 listed as a specific basis for 
this opinion.

In a September 2004 Appeal to the Board, the veteran 
described in detail the noise he was exposed to during active 
military service.  In summary, as part of his job as a jet 
engine mechanic, he was regularly exposed to extremely high 
levels of noise from operational airplane engines.  He 
reported that he used ear protection whenever it was 
available, but that that was not always the case.


It was not uncommon to be stranded on the 
flight line without any equipment and 
hearing protection.  A person would be 
dropped off somewhere to do a job and 
later would be next to a running jet.  
There were many times I would stop 
working to cover my ears with my hands.

I tried to explain all this to the 
examiner at my audio exam. . . . I stated 
my hearing loss and tinnitus was from 
military service and that was the only 
exposure to acoustic trauma.  I have 
always worked in an office environment 
through college to the present.  She 
asked me to give a definitive date when 
the tinnitus began.  I told her the 
hearing loss and tinnitus was from 
military service.  I assumed she recorded 
the statement in the exam as I stated.

A November 2007 VA audiological examination report stated 
that the veteran's claims file had been reviewed.  The 
veteran complained of tinnitus with an onset around 1973, 
after he began working on the flight line.  He stated that 
"[e]arplugs were available 100% of the time and worn 70-80% 
of the time.  Ear[muffs] were also available and worn about 
30-40% of the time."  The veteran denied post-service noise 
exposure.  The examiner opinioned that

[i]t should be noted that previous 
[medical report] entries indicate that 
the veteran did not report the onset of 
tinnitus to be until 1998 which was 20+ 
years post military exposure. . . . 
Current research does not support a delay 
on onset of tinnitus symptoms to twenty 
years post-noise exposure.  The veteran 
did not report tinnitus or hearing loss 
issues to the VA until 20+ years 
post-military service.  Due to normal 
hearing at separation from the service, 
no evidence of tinnitus symptoms or a 
tinnitus condition documented while in 
the military, no evidence of permanent 
acoustic damage, and that the veteran 
himself stated in the original interview 
in 2003 that tinnitus did not begin until 
1998 (and original, non-inflammatory, and 
non-confrontational interview statements 
must be taken as the most reliable) and 
only after denial of a tinnitus claim in 
2004 and 2006 did he claim that the 
tinnitus began in 1973, it is my opinion 
that it is NOT at least as likely as not 
that tinnitus is related to military 
service.

In a February 2008 statement, the veteran addressed the 1998 
onset statement in the September 2003 VA audiological 
examination report as follows:

I believe there was a mistake on [the 
examiner's] part with the answers.  She 
wanted the "date and circumstances of 
onset for tinnitus and hearing loss".  I 
told her it began in 1973 shortly after 
beginning work on the flight line not 
1998.  She asked about the dates of 
service.  I told her 1973 to 1977.  She 
continued with more questions.  I 
answered as truthfully as possible.  In 
conversation with the examiner I 
considered filing a disability claim in 
1998 but did not.  This must be where 
[the] error must [have] occurred.

The issue on appeal is an unusual one, as the determination 
of whether or not service connection is warranted turns 
almost entirely on the veteran's credibility.  A grant of 
service connection for a disability generally requires 
medical evidence of a current disability and a relationship 
to military service.  Lay testimony is only competent to the 
extent that it is limited to a matter that the witness has 
actually observed and is within the realm of their personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Unless the witness is a medical expert, lay evidence 
alone is usually not sufficient to prove medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, medical evidence nearly always trumps lay 
evidence for the purposes of determining diagnosis and 
etiology.

However, the disability of tinnitus poses unique problems.  
Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  Dorland's Illustrated Medical 
Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus 
is "subjective," as its existence is generally determined 
by whether or not the veteran claims to experience it.  For 
VA purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  If a veteran reports ringing in his or her ears, 
then a diagnosis of tinnitus is generally applied without 
further examination.  In addition, since the diagnosis of 
tinnitus is so heavily reliant upon lay statements, the 
etiology of the disorder is similarly reliant upon them.  The 
date that a veteran reports that the tinnitus symptoms began 
is generally accepted as the date that the disorder began, 
without further examination.  Accordingly, while service 
connection for tinnitus requires a medical diagnosis of 
tinnitus and a medical nexus relating the diagnosis to 
military service, lay testimony plays an unusually important 
role in these determinations.

This is of crucial importance in the case on appeal.  The 
medical evidence of record clearly and consistently shows 
that the veteran has a current diagnosis of tinnitus.  The 
dispute is over the etiology of the disorder, not its 
existence.  Service connection for tinnitus has been 
repeatedly denied due to one specific piece of medical 
evidence.  This evidence is the September 2003 VA 
audiological examination report, in which the veteran was 
reported to have stated that his tinnitus first occurred in 
1998.  As this date is over 20 years after separation from 
military service, the medical examiner who provided all 3 
medical opinions of record concluded that the veteran's 
tinnitus began after military service and was not related to 
military service.

On its surface, these conclusions are reasonable and valid.  
However, the veteran has consistently and repeatedly asserted 
that the 1998 date given in the September 2003 report is 
erroneous.  He claims that he told the examiner that his 
tinnitus symptoms began during military service, and that the 
date was written down incorrectly, possibly due to confusion 
about another date that the veteran mentioned in response to 
a completely different question.  The evidence of record 
includes multiple statements about the date of onset of the 
veteran's tinnitus.  With the exception of the September 2003 
report, all of these dates are reported to be during military 
service.  Despite this, the medical examiner and the RO have 
repeatedly stated that the statement given in September 2003 
is the most credible.  The reasoning for this is most 
succinctly explained in July 2004 VA addendum, which stated 
that "the veteran's original statements must be conceded as 
most accurate and most credible," and the November 2007 VA 
audiological examination report, which stated that the 
"original, non-inflammatory, and non-confrontational 
interview statements must be taken as the most reliable."  
Accordingly, the evidence of record shows that the main basis 
for the multiple medical nexus opinions is the date the 
veteran reported that his tinnitus symptoms began.  It 
therefore follows that if the veteran's testimony as to the 
onset of these symptoms during military service was found 
credible, then the medical nexus opinions would no longer be 
credible, as their basis would be invalidated.  While the 
Board is not competent to make a medical determination, it is 
competent to determine the credibility of the veteran's lay 
statements.

As noted above, the basis relied upon by the RO and the 
medical examiner for using the September 2003 statement 
instead of any of the veteran's other statements is that it 
preceded all other statements in time.  While this is a 
worthy method of analysis, it has a fundamental flaw when 
applied to the particular case on appeal.  This flaw is the 
March 2003 Application for Compensation, in which the veteran 
specifically stated that his tinnitus symptoms began in 
October 1973.  Accordingly, if the proper method for 
determining the credibility of the veteran's various 
statements is the first in time, then the March 2003 
statement, not the September 2003 statement, must be given 
greater weight.  This would make the credible date of onset 
October 1973, which is during the veteran's period of active 
military service.

Even so, the veteran's March 2003 statement about his date of 
onset could be disregarded if the preponderance of the 
evidence showed that the September 2003 statement was likely 
to be the more credible one.  However, that is not the case.  
The veteran has made multiple statements explaining the 
situation, past and present, and his statements have always 
been consistent with the evidence of record.  The veteran 
reports that he was a jet engine mechanic, a claim that is 
consistent with his DD Form 214, which lists his specialty as 
Aircraft Maintenance Specialist and shows that he served in 
the Air Force.  Furthermore, the veteran states that he was 
always provided with hearing protection, both earplugs and 
earmuffs, a claim which is in turn substantiated by the 
veteran's service medical records.

It is of particular interest to note that the topic of 
hearing protection reveals another inconsistency in the 
September 2003 VA audiological examination report.  That 
report stated that the veteran reported "double hearing 
protection was worn 100% of the time."  However, the veteran 
has repeatedly stated otherwise and given specific examples 
of situations in which it was impossible or impractical for 
him and his fellow servicemen to wear hearing protection 
while on duty.  In the November 2007 report, the veteran 
specifically stated that while both earplugs and earmuffs 
were always available, the former were worn only "70-80% of 
the time" and the latter were worn only "30-40% of the 
time."  Given the realities of life in military service, and 
indeed in any area of employment, it is probable that 
exceptions to the general rules and practices will occur.  

Finally, the Board notes that the veteran's various 
statements of record have always been courteous, intelligent, 
well-written, and well-thought out.  There is no indication 
in the statements that the veteran is being dishonest or 
untruthful in any way.  Indeed, the veteran regularly 
supplies well-reasoned arguments that are consistent with the 
evidence of record.  Furthermore, the Board notes that the 
evidence of record shows that the veteran was consistently 
exposed to high levels of noise during military service and 
there is no evidence of record that the veteran was ever 
exposed to excessive noise after separation from military 
service.  Accordingly, based on the totality of the evidence 
of record, the Board finds the veteran's lay statements that 
his tinnitus symptoms began during military service to be 
credible and therefore, are competent evidence as to when his 
tinnitus began.  As such, the basis for the medical nexus 
opinions which stated that the veteran's tinnitus was not 
related to military service has been invalidated and these 
medical opinions are not competent as to when he first began 
to experience tinnitus.

As stated above, the veteran's lay statements are generally 
sufficient for the purposes of determining the diagnosis and 
when tinnitus began.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  While there is no competent medical evidence of 
record that addresses when the veteran's tinnitus began, his 
statements alone may be considered competent evidence to make 
such a determination.  Id. at 374.  Accordingly, the medical 
evidence of record shows that the veteran has a current 
diagnosis of tinnitus and the lay evidence of record shows 
that it began in military service.  Applying the doctrine of 
reasonable doubt, the Board finds that the veteran's tinnitus 
is related to active military service.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, service connection for 
tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


